EXHIBIT 21 WALGREEN CO. AND SUBSIDIARIES ANNUAL REPORT FOR THE YEAR ENDED AUGUST 31, 2008 As of August 31, 2008 Walgreen Co., (Registrant) had the following subsidiaries: NAME STATE OR COUNTRY OF INCORPORATION Walgreen Arizona Drug Co. (1) Arizona Home I.V. Inc. (8) California North County Home I.V., Inc. (11) California Option Care, Inc. (9) California Freedom Oxygen, Inc. (8) Colorado American Occupational Health Management, Inc. (24) Delaware Chartwell Care Givers, Inc. (8) Delaware Chartwell Southern New England, LLC (8) Delaware CHD Meridian Healthcare, LLC (23)(31) Delaware CHDM, Inc. (24) Delaware Continuum Health Management Solutions, LLC (23) Delaware Happy Harry’s Inc. (2) Delaware I-Trax Health Management Solutions, Inc. (23) Delaware I-Trax, Inc. (30) Delaware Management by Information, Inc. (9) Delaware Medmark Inc. (3) Delaware MedNow Infusion, LLC (18) Delaware Meridian COMP of New York, Inc. (24) Delaware Option Care Enterprises, Inc. (7) Delaware Option Care Home Health, L.L.C. (8) Delaware Option Care Kansas City, L.L.C. (8) Delaware Option Care Nevada, LLC (8) Delaware Option Care Phoenix, LLC (8) Delaware Option Care, Inc. (7) Delaware Optionet, Inc. (9) Delaware OptionMed, Inc. (8) Delaware Salient Medical Centers, L.L.C. (8) Delaware Take Care Health Systems, LLC (6) Delaware Walgreens Store No. 4650, LLC Delaware Walgreens Store No. 4651, LLC Delaware Walgreens Store No. 5838, LLC Delaware Waltrust Properties, Inc. (1) Delaware Whole Health Management, LLC (32) Delaware Cypress Home Medical, Inc. (8) Florida Walgreen of Hawaii, LLC Hawaii Bond Drug Company of Illinois, LLC (1) Illinois Bowen Development Company Illinois East-West Distributing Co. Illinois Schraft’s, A Walgreens Specialty Pharmacy, LLC Illinois SeniorMed LLC Illinois The 1901 Group, LLC Illinois WagBeau LLC Illinois Walgreen Medical Supply, LLC (22) Illinois Walgreen Mercantile Corporation Illinois Walgreen National Corporation Illinois Walgreen Realty Resources LLC (5) Illinois Walgreens Health Initiatives, Inc. (4) Illinois Walgreens Home Care, Inc. Illinois Walgreens Mail Service, Inc. Illinois Walgreens Pharmacy Services Eastern, LLC (20) Illinois Walgreens Pharmacy Services Midwest, LLC (19) Illinois Walgreens Pharmacy Services Southern, LLC (20) Illinois Walgreens Pharmacy Services Western, LLC (20) Illinois Walgreens Pharmacy Services WHS, LLC (21) Illinois Walgreens Specialty Pharmacy, LLC Illinois Walgreens Store No. 7839, LLC Illinois Walgreens.com, Inc. Illinois Salient Business Solutions, Ltd. (16) India CHDM, LLC (26) Indiana TSL, Inc. (8) Indiana Walgreen-Option Care, Inc. (8) Kentucky Walgreen Louisiana Co., Inc. Louisiana Full Road Holdings, Ltd. (15) Mauritius Healthcare Options of Minnesota, Inc. (8) Minnesota Rehab Options, Inc. (8) Missouri At Home Solutions, Inc. (8) Montana Walgreen Hastings Co. (1) Nebraska Home Health of Option Care, Inc.(9) Nevada Hunterdon Infusion Services, L.L.C. (14) New Jersey Trinity Home Care, LLC (10) New Jersey Corporate Health Dimensions, Inc. (24) New York Option Care of New York, Inc. (9) New York Pro Fitness Health Solutions, LLC (23) New York Springville Pharmacy Infusion Therapy, Inc. (8) New York Walgreen Eastern Co., Inc. (1) New York Cape Fear Home Health Service, Inc. (8) North Carolina Carolina I.V. Services, Inc. (8) North Carolina OCNC, LLC (29) North Carolina Live Whole Health, Inc. (28) Ohio Option Home Health, Inc. (8) Ohio University Option Care, LLC (17) Ohio Medicenter, Inc. (24) Oklahoma Option Care at Legacy, LLC (17) Oregon I.V. Associates, Inc. (8) Pennsylvania Option Care Enterprises, Inc. (13) Pennsylvania Walgreen of Puerto Rico, Inc. Puerto Rico Walgreen of San Patricio, Inc. Puerto Rico Corinthian Care Group, LLC (8) Texas Healthworks Medgroup of San Antonio, Inc. (27) Texas Infusion Specialties, Inc. (8) Texas Green Hills Insurance Company, A Risk Retention Group (25) Vermont Excel Healthcare, L.L.C. (8) Virginia Maximum Health Care Concepts, Inc. (8) Washington Option Care Home Health, L.L.C. (12) Washington Option Home Health – Private Duty, Inc. (8) Washington Option Home Health Care Services, Inc (8) Washington S & G Health Care Management Services, Inc. (8) Washington Spokane Health Care Associates, Inc. (8) Washington (1) Walgreens Hastings Co. is a direct parent of Walgreen Arizona Drug Co.Walgreen Arizona Drug Co. is a direct parent of Walgreen Eastern Co.Walgreen Eastern Co is a direct parent of Bond Drug Company of Illinois, LLC.Bond Drug Company of Illinois, LLC is a direct parent of Waltrust Properties, Inc.Waltrust Properties, Inc. is a real estate investment trust.A minority interest in Waltrust Properties, Inc. is held by outside preferred shareholders. (2) Happy Harry’s Discount Drug Stores, Inc. (a Delaware Corporation) is a direct parent of Happy Harry’s Inc.Happy Harry’s Inc. is a direct parent of HHDH Corp. (a Delaware Corporation). (3) Medmark Holdings, Inc. (a Delaware Corporation) is a direct parent of Medmark, Inc.Medmark, Inc. is a direct parent of Medmark Data Management, Inc. (A Delaware Corporation). (4) Walgreen Health Initiatives, Inc. is a direct parent of a New York inactive subsidiary and Walgreen Pharmacy Services WHS, LLC (an Illinois LLC) (5) Walgreen Realty Resources LLC is a direct parent of Walgreen Market Strategies LLC (an Illinois LLC). (6) Take Care Health Systems, LLC (a Delaware LLC) is a direct Subsidiary of I-Trax, Inc. (7) Option Care, Inc. (a Delaware Corporation) is a direct parent of Option Care Enterprises, Inc. (a Delaware Corporation).Option Care Enterprises, Inc. (a Delaware Corporation) is a direct parent of various subsidiaries (see footnote #8).Option Care, Inc. (a Delaware Corporation) is a direct parent of various subsidiaries (see footnote # 9). (8) Subsidiary of Option Care Enterprises, Inc. (a Delaware Corporation) (9) (10) (11) Subsidiary of Option Care, Inc. (a Delaware Corporation) Trinity Home Care, LLC (a Delaware LLC ) is a direct subsidiary of Option Care of New York, Inc. (a New York Corporation). 13% of North County Home I.V., Incis owned by Option Care Enterprises, Inc. (a Delaware Corporation) and 87% by Rehab Options, Inc. (12) 50% owned by Option Care Enterprises, Inc. (a Delaware Corporation) and 50% owned by Option Care, Inc. (a California Corporation) (13) 80% owned by Option Care Enterprises, Inc. (a Delaware Corporation) (14) 50% owned by Option Care Enterprises, Inc.(a Pennsylvania Corporation) (15) Foreign subsidiary of Option Care, Inc.(a Delaware Corporation) (16) 30% owned by Full Road Holdings, Ltd. (a Mauritius Entity) (17) 50% owned by Option Care Enterprises, Inc. (a Delaware Corporation) (18) 51% owned by Option Care Enterprises, Inc. (a Delaware Corporation) (19) 97% owned by Bond Drug Company of Illinois, LLC; 2% owned by Walgreens Louisiana Co., Inc.; 1% owned by Happy Harry’s, Inc. (20) Subsidiary of Walgreens Pharmacy Services Midwest, LLC (an Illinois LLC) (21) Subsidiary of Walgreens Health Initiatives, Inc.(an Illinois Corporation) (22) Subsidiary of Walgreens Mail Services, Inc.(an Illinois Corporation) (23) Subsidiary of I-Trax, Inc. (a Delaware Corporation) (24) Subsidiary of CHD Meridian Healthcare, LLC. (a Delaware LLC) (25) 99.96% owned by CHD Meridian Healthcare, LLC. (a Delaware LLC) and .01% is owned by I-Trax, Inc. (a Delaware Corporation) (26) 99% owned by Medicenter, Inc. (an Oklahoma Corporation); 1% owned by Corporate Health Dimensions, Inc. (a New York Corporation) (27) Corporate Health Dimensions, Inc. (a New York Corporation) is a direct parent of Healthworks Medgroup of San Antonio, Inc. (a Texas Corporation) (28) Live Whole Health, Inc. (an Ohio Corporation) is a direct subsidiary of Whole Health Management, LLC. (a Delaware LLC). (29) 50% owned by Cape Fear Home Health Service, Inc. (a North Carolina Corporation) and 50% owned by Carolina I.V. Service, Inc. (a North Carolina Corporation) (30) I-Trax, Inc. (a Delaware Corporation) changed its name to Take Care Health Systems, Inc. on 9/1/08. (31) CHD Meridian Healthcare, LLC (a Delaware LLC) changed its name to Take Care Employer Solutions, LLC on 9/3/08. (32) Whole Health Management LLC (a Delaware LLC) was formerly Hummer Whole Health Management, Inc. (a Delaware Corporation). Whole Health Management LLC is a direct subsidiary of I-Trax, Inc. The registrant also wholly owns inactive subsidiaries which are not included in the above list.All wholly owned subsidiaries are included in the consolidated financial statements.
